Felton, Chief Judge.
The petition is subject to- general demurrer in only one respect (see Milton Bradley Co. v. Cooper, 79 Ga. App. 302, 53 S. E. 2d 761), and that is that it states that the plaintiff was a minor but does not state, the plaintiff’s age. A minor is one less than twenty-on© years of age. Properly construed on general demurrer, the petition shows that the plaintiff was of sufficient age to be held to the duty of exercising ordinary care for his own safety. So construed the petition shows that the plaintiff, being under such a duty, was the author of his own misfortune and that his negligence in attempting to pick up the firecracker was the proximate cause of his injuries.
The court erred in overruling the general demurrer.

Judgment reversed.


Quillian and Nichols, JJ., concur.